Citation Nr: 9906136	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, his stepson, and R.C.



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for bilateral 
hearing loss disability and denied a total rating for 
compensation based upon individual unemployability.

The appellant had a hearing before this Board Member in 
December 1998 at the RO in Los Angeles.  This Board Member 
identified the issues on appeal, which included service 
connection for a back disorder secondary to the ankle 
disorder, but noted that he had not had time to fully review 
the claims file to verify whether all the issues on appeal 
were properly before the Board.  The Board finds that issue 
of service connection for the back disorder is not properly 
before the Board.

First, it must be noted that the claim the appellant had 
appealed prior to the Board hearing was a petition to reopen 
a claim for service connection for a back disorder, which the 
appellant had alleged was incurred in service.  A claim for 
direct service connection (where a veteran alleges that the 
disability for which he seeks service connection was incurred 
or aggravated in service) is not the same as a claim for 
secondary service connection (where a veteran alleges that 
the disability for which he seeks service connection is 
proximately due to or the result of a service-connected 
disease or injury).  If the appellant is claiming service 
connection for a back disorder as secondary to the service-
connected fracture, distal tip of right lateral malleolus, 
the Board does not have jurisdiction over the claim because 
such claim has not been the subject of a rating decision, 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained by the Board.  38 U.S.C.A. § 7108 (West 1991).

Second, if the claim the appellant is seeking is direct 
service connection for the back disorder, then the issue is 
whether the appellant has submitted new and material evidence 
to reopen a claim for service connection for a back disorder.  
However, this claim is also not properly before the Board.  
In an April 1993 administrative denial, the RO noted that 
service connection for spinal disc condition had been 
previously denied in 1978 and that the appellant had not 
submitted new and material evidence to change the previous 
decision.  The appellant did not perfect an appeal as to the 
petition to reopen a claim for service connection for a back 
disorder.  Thus, the April 1993 administrative decision 
became final.

The appellant had an RO hearing in April 1997 in which the 
Hearing Officer heard testimony as to the appellant's 
petition to reopen the claim for service connection for a 
back disorder.  The Hearing Officer issued a decision which 
addressed such claim.  The appellant then filed a timely 
notice of disagreement as to the denial to reopen the claim 
for service connection for a back disorder; however, the RO 
has not issued a statement of the case on this claim, and 
thus the claim is not properly before the Board.  As noted 
above, the Board does not have jurisdiction over a claim when 
such claim has not been the subject of a rating decision, a 
notice of disagreement, a statement of the case, and a 
substantive appeal.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993); 38 U.S.C.A. 
§ 7105(a) (West 1991) (appellate review will be initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section); see also Bernard v. Brown, 
4 Vet. App. 384 (1994).

The RO should issue a statement of the case as the petition 
to reopen a claim for service connection for a back disorder.  
If there is any intent to perfect an appeal as to this claim, 
there is an obligation to file substantive appeal after the 
issuance of the statement of the case.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in May 
1978.  The appellant did not appeal the decision as to that 
claim and it became final.

2.  The appellant has submitted competent medical evidence of 
a current bilateral hearing loss disability and a nexus 
between the current bilateral hearing loss disability and 
service, which must be considered in order to fairly decide 
the merits of the claim.

3.  Competent evidence attributing current bilateral hearing 
loss disability to service is of record.


CONCLUSION OF LAW

1.  The May 1978 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for bilateral 
hearing loss disability, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1998).

3.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110, 1154, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1978 rating decision, service connection for 
bilateral hearing loss was denied.  The appellant did not 
file a notice of disagreement as to that claim.  Therefore, 
the May 1978 decision became final.

At the time of the denial of service connection for bilateral 
hearing loss, of record were the service medical records and 
a February 1978 VA audiological evaluation.  The service 
medical records revealed that the appellant's hearing was 
normal at entrance.  He had various audiological evaluations 
during service which established hearing loss.  At 
separation, the examiner noted that the appellant had hearing 
loss bilaterally, but more on the left.  At the time of the 
February 1978 VA audiological evaluation, the appellant's 
hearing by the VA examiner was reported as normal.  In the 
rating decision, the RO noted that at separation the 
appellant had bilateral hearing loss.  It determined that 
"[h]earing loss in service was on a functional basis if 
existent at all and is not presently shown with last 
exam[ination]."  In essence, the Board had determined that 
the appellant had not brought forth incurrence of bilateral 
hearing loss disability in service, a current diagnosis of 
bilateral hearing loss disability, or competent medical 
evidence of a nexus between a current diagnosis and service.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the May 1978 rating decision.  When determining whether 
the evidence is new and material, the specified basis for the 
last final disallowance must be considered.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Court stated that the question that 
must be asked is, "Is [the evidence] probative of each issue 
which was a specified basis for the last final 
disallowance?"  Evans, 9 Vet. App. at 283.

The appellant underwent a VA audiological evaluation in May 
1996.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
100
105
105
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and of zero percent in the left ear.  
The VA examiner noted that the audiological history was 
acoustic trauma in Vietnam-explosion of mortars.  The VA 
examiner entered a diagnosis of bilateral sensorineural 
hearing loss, profound.

The appellant had a hearing before this Board Member in 
December 1998.  He submitted additional evidence at the 
hearing.  In an August 1998 letter from a VA examiner, the VA 
examiner stated that the appellant has severe, profound 
sensorineural hearing loss with poor speech discrimination 
ability and noted that the appellant wore high-powered 
hearing aids since 1995.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

At the time of the May 1978 rating decision, there was an 
absence of competent evidence of current hearing loss 
disability and a nexus between hearing loss and service.  It 
must be noted that in May 1997, service connection for post-
traumatic stress disorder was granted and that the Hearing 
Officer determined that the appellant had engaged in combat 
while in Vietnam.  Thus, the appellant is a combat veteran 
and is entitled to the application of 38 U.S.C.A. § 1154(b) 
(West 1991).  The appellant is not competent to report that 
he had a hearing loss disability (as defined by 38 C.F.R. 
§ 3.385) in service, but he is competent to report that he 
noticed decreased hearing in service.  Regardless, such was 
substantiated by the evidence of record, as hearing loss was 
shown at separation.

The Board is of the opinion that the additional evidence is 
new and material and serves to reopen the appellant's claim 
for service connection for bilateral hearing loss disability.  
The VA examiner's statement in May 1996, if accepted as true, 
tends to establish a plausible assertion of incurrence of 
hearing loss in service.  The VA examiner's statement that 
related the appellant's current hearing loss disability to 
acoustic trauma in service was not previously submitted and 
bears directly and substantially upon the specific matters 
under consideration and must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Additionally, the appellant has brought forth evidence of 
current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (which he had not had at the time of the 
February 1978 VA audiological evaluation).  Therefore, the 
additional evidence is sufficient to reopen the appellant's 
claim for service connection for bilateral hearing loss 
disability, and the Board will review the claim on a de novo 
basis.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The appellant has 
submitted a well-grounded claim in that he has brought forth 
evidence of current bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.   He has also brought forth 
competent evidence relating the bilateral hearing loss 
disability to acoustic trauma in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table).

The appellant has submitted evidence of current bilateral 
hearing loss disability and that the hearing loss is related 
to acoustic trauma in service.  The Board finds that there is 
no negative evidence as to the etiology of the appellant's 
current diagnosis of profound bilateral sensorineural hearing 
loss.  Thus, service connection for bilateral hearing loss 
disability has been established.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for bilateral hearing loss disability is 
granted.  


REMAND

The Board must note that there seems to be confusion as to 
the appellant's claim regarding his ankle.  Service medical 
records reveal that the appellant sprained his right ankle in 
October 1968.  In a June 1972 VA Form 21-4138, Statement in 
Support of Claim, the appellant filed a claim for service 
connection for residuals of a left ankle injury.  In December 
1972, he submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, claiming that he broke his left 
ankle in November 1968 (noting that such was an approximate 
date).  In the May 1978 rating decision, the RO denied 
service connection for bimalleolar chip fracture of the left 
ankle with arthritis.  The RO noted that the service medical 
records did not substantiate a fracture of the left ankle, 
but that the service medical records established that the 
right ankle had been casted for minor chip fracture of the 
distal portion of the lateral malleolus and granted service 
connection for fracture, distal tip lateral malleolus, right 
and assigned a noncompensable evaluation.  

In February 1993, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that he wished to file 
a claim for service connection for left ankle.  In a separate 
letter received by the RO in March 1993, the appellant's 
representative stated, "Please consider this a request for 
an increased evaluation of the veteran's service-connected 
left ankle . . . ."  In an April 1993 administrative denial, 
the RO addressed both the appellant's right ankle and left 
ankle, noting that compensation was not in effect for the 
right ankle and that service connection for left ankle had 
been previously denied.  The appellant filed a timely notice 
of disagreement as to the left ankle, but not as to the right 
ankle.

At the appellant's April 1997 RO hearing, the appellant 
testified as to his injuries to his left ankle.  His story as 
to how he injured his left ankle during basic training when 
he stepped in a ditch is consistent with the injury he had to 
his right ankle, as documented by the service medical 
records.  The appellant testified that he reinjured his left 
ankle in Vietnam.  The Hearing Officer considered the claim 
as whether new and material evidence had been submitted to 
reopen service connection for left ankle injury and denied 
reopening the claim.  In the December 1998 Board hearing, the 
claim was considered as a claim for an increased evaluation 
for the service-connected right ankle.  The appellant 
testified as to the injuries he sustained in basic training 
to his right ankle, which was the same testimony he provided 
at the April 1997 RO hearing as to his left ankle (that he 
had stepped into a ditch/hole).  

If the appellant is seeking an increased evaluation for his 
service-connected fracture, distal tip of right lateral 
malleolus, then that claim is not before the Board as there 
has not been a rating decision on this claim, a notice of 
disagreement, or a substantive appeal, and absent such, the 
Board does not have jurisdiction over this claim.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Regardless of such, the Board finds that 
clarification of the issue must be accomplished.

Additionally, at the time of a May 1996 VA examination, the 
appellant reported that he was receiving Social Security 
Administration disability benefits.  Since all available 
information should be considered, particularly as to the 
appellant's claim for a total rating for compensation based 
upon individual unemployability, the RO should obtain the 
Social Security Administration records.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to write to the appellant 
and inform him that he is currently 
service-connected for fracture, distal 
tip of right lateral malleolus (right 
ankle) with a noncompensable evaluation 
and that service connection was granted 
because the service medical records 
established that he sprained his ankle in 
service in October 1968, when he stepped 
into a ditch.  The RO should further 
inform the appellant that service-
connection has not been established for 
residuals of a left ankle injury.  The RO 
should then ask the appellant to clarify 
whether he is seeking to reopen his claim 
for service connection for residuals of a 
left ankle injury or whether he is 
seeking an increased evaluation for his 
service-connected fracture, distal tip of 
right lateral malleolus.

2.  If the appellant states that he is 
seeking to reopen the claim for service 
connection for residuals of a left ankle 
injury, the RO should review the 
additional evidence submitted at the 
December 1998 Board hearing and issue a 
supplemental statement of the case and 
send the case back to the Board.

3.  If the appellant states that he is 
seeking an increased evaluation for 
fracture, distal tip of right lateral 
malleolus, then the RO should schedule 
the appellant to undergo a VA 
examination.  The examination report 
should include specific measurements of 
factors in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the right ankle in degrees.  At 
what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the ankle.  Please also report passive 
range of motion in degrees.  At what 
ranges of motion does pain limit 
function?  Grade the strength of the 
right ankle.  Is there weakness?  State 
yes or no and set forth your findings.  
Is there excess fatigability?  State yes 
or no and set forth your findings.  Is 
there incoordination?  State yes or no 
and set forth your findings.  If a 
finding is normal, that fact must be 
affirmatively noted in the report.  The 
examiner should report his/her findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.

4.  If the appellant undergoes a VA 
examination for his right ankle, the RO 
is advised to ensure compliance with 
examination reporting requirements.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when the claimant without good cause 
fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

5.  The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding disability benefits to 
the appellant, legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim, and any follow-up 
examinations that have been conducted by 
Social Security Administration since the 
grant of disability benefits.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

- 13 -


- 1 -


